Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-17-00795-CR

                                      Jerrod Maurice YOUNG,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017CR8369W
                            Honorable Steven C. Hilbig, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: January 17, 2018

DISMISSED

           On December 15, 2017, this court issued an order notifying appellant that the notice of

appeal was not timely filed and that the trial court’s certification stated this “is a plea-bargain case,

and the defendant has NO right of appeal.” Our December 15, 2017 order notified appellant that

this appeal would be dismissed unless, by January 4, 2018: (1) he filed a response establishing his

notice of appeal was timely filed; and (2) an amended certification showing he has the right to

appeal were made part of the appellate record. No such response or amended certification has been

filed.
                                                                                      04-17-00795-CR


       We have reviewed the record, and it supports the trial court’s certification that this is a

plea-bargain case and appellant has no right of appeal. See Dears v. State, 154 S.W.3d 610 (Tex.

Crim. App. 2005) (holding that court of appeals should review clerk’s record to determine whether

trial court’s certification is accurate). Furthermore, the record shows the notice of appeal was not

timely filed. We must therefore dismiss this appeal. See TEX. R. APP. P. 25.2(d) (“The appeal must

be dismissed if a certification that shows the defendant has the right of appeal has not been made

part of the record under these rules.”); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996)

(holding that timely notice of appeal is necessary to invoke court of appeals’ jurisdiction).

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-